DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………………..…………………………………………..…………… 2
Allowable Subject Matter……………..……………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………….………….. 3
Conclusion………………………………………………..……………………………………...... 4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed November 9, 2021.Claims 1-2, 6-15, and 21 are pending. In response to Amendment, the previous rejection of claim 1-2,and 8-15 under 35 U.S.C. 103 as being unpatentable over Asukai et al (US 2010/0066840) in view of  Marggraff et al (US 2018/0011533) are withdrawn.
				
				Allowable Subject Matter 
Claims 1-2, 6-15 and 21 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 

using a CCD sensor or a CMOS sensor as an image sensor, paragraph [0008]) and at least one display (The image output means includes a display unit, and performs as the outputting processing displaying or outputting of the synthetic image data on or to the display unit, paragraph [0018]), the method comprises:  
acquiring  an image of a visual field of the device with the image sensor (The imaging device 1 has a pickup lens 3a directed forward so that the pickup lens will image the direction of a user's field of view as a subject direction with the imaging device worn by a user, paragraph[0056]; [0072-0074]),
 facially recognizing at least one face using the acquired (paragraph [0142-145]; figure 5), determining positions of eyes and mouth of the recognized face (paragraph [0253]). Examiner refers to Asukai that teaches in figure 5 and paragraph [0142-0145] where a person H1 has his eyes left open in the images of the frames F#4, F#5, and F#6. A person H2 has his eyes left open in the images of the frames F#3, F#4, and F#5. A person H3 has his eyes left open in the images of the frames F#2, F#3, F#5, and F#6. Thus the facial image parts showing the persons H1, H2, and H3 who have their eyes closed in the image of the frame F#1 are regarded as object-of-synthesis areas, and are replaced with images in which the persons H1, H2, and H3 have their eyes left open and the part of the face of the person H1 is regarded as the first object-of-synthesis area (i.e. alternative data), and pixel data in the area is replaced with pixel data in the frame F#4.
Margraff et al. teaches computing a superimposition region in the display of the device depending on the determined positions of the eyes and the mouth, (selectable regions (e.g., activation targets) may be positioned at fixed locations within the field-of-view of the device wearer. In this scheme, termed "head lock," icons or other symbols that guide a user's eye toward a selectable region are superimposed on the virtual display and move about as the viewable region 613 is moved within the virtual display area 610 (i.e., by movement of the user's head., paragraph [0413]); the superimposition region encompassing essentially the entire field of view outside of a triangle spread out between the positions of the two eyes 
superimposing the field of vision of the user of the device in the computed superimposition region of the display with alternative image data corresponding to altered imaging of the visual field of the device in the superimposition region, the altered imaging encompassing one or more of a change in brightness, a reduction in image resolution, a change in one or more of delineation and in contrast, and one or more of color marking and manipulation of facial traits.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 10 and 21 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
Mr. Nay Maung] can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664